DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated November 8th, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,194,509. Although the claims at issue are not identical, they are not patentably distinct from each other. The examiner has determined that even though the claims may differ by switching receiving to transmitting, such changes are obvious and do not create a patentably distinct invention.

	Claim 1 of U.S. Patent 11,194,509 contains every element of claim 2 of the instant application and as such anticipates claim 2 of the instant application.

Claim 2 of U.S. Patent 11,194,509 contains every element of claim 3 of the instant application and as such anticipates claim 3 of the instant application.

Claim 3 of U.S. Patent 11,194,509 contains every element of claim 4 of the instant application and as such anticipates claim 4 of the instant application.

Claim 4 of U.S. Patent 11,194,509 contains every element of claim 5 of the instant application and as such anticipates claim 5 of the instant application.

Claim 5 of U.S. Patent 11,194,509 contains every element of claim 6 of the instant application and as such anticipates claim 6 of the instant application.

Claim 6 of U.S. Patent 11,194,509 contains every element of claim 7 of the instant application and as such anticipates claim 7 of the instant application.
	
Claim 7 of U.S. Patent 11,194,509 contains every element of claim 8 of the instant application and as such anticipates claim 8 of the instant application.
Claim 8 of U.S. Patent 11,194,509 contains every element of claim 9 of the instant application and as such anticipates claim 9 of the instant application.

Claim 9 of U.S. Patent 11,194,509 contains every element of claim 10 of the instant application and as such anticipates claim 10 of the instant application.

Claim 10 of U.S. Patent 11,194,509 contains every element of claim 11 of the instant application and as such anticipates claim 11 of the instant application.

Claim 11 of U.S. Patent 11,194,509 contains every element of claim 12 of the instant application and as such anticipates claim 12 of the instant application.

Claim 12 of U.S. Patent 11,194,509 contains every element of claim 13 of the instant application and as such anticipates claim 13 of the instant application.

Claim 13 of U.S. Patent 11,194,509 contains every element of claim 14 of the instant application and as such anticipates claim 14 of the instant application.

Claim 14 of U.S. Patent 11,194,509 contains every element of claim 15 of the instant application and as such anticipates claim 15 of the instant application.

Claim 15 of U.S. Patent 11,194,509 contains every element of claim 16 of the instant application and as such anticipates claim 16 of the instant application.
Claim 16 of U.S. Patent 11,194,509 contains every element of claim 17 of the instant application and as such anticipates claim 17 of the instant application.

Claim 17 of U.S. Patent 11,194,509 contains every element of claim 18 of the instant application and as such anticipates claim 18 of the instant application.

Claim 18 of U.S. Patent 11,194,509 contains every element of claim 19 of the instant application and as such anticipates claim 19 of the instant application.

Claim 19 of U.S. Patent 11,194,509 contains every element of claim 20 of the instant application and as such anticipates claim 20 of the instant application.

Claim 20 of U.S. Patent 11,194,509 contains every element of claim 21 of the instant application and as such anticipates claim 21 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Garg et al. 	[US5,493,687] 	Garg teaches first and second modes set with registers that access subsets of data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139